[Cite as Paramount Advantage v. Ohio Dept. of Medicaid, 2021-Ohio-4441.]




PARAMOUNT ADVANTAGE                                  Case No. 2021-00262PQ

       Requester                                     Judge Patrick E. Sheeran

       v.                                            JUDGMENT ENTRY

OHIO DEPARTMENT OF MEDICAID

       Respondent

        {¶1} On     October     14,    2021,     a   Special     Master    issued   a   Report   and
Recommendation in this public-records case.                The Special Master recommends (1)
finding that Respondent provided responsive records rendering seven of Requester’s
claims moot within a reasonable period of time, (2) dismissing Requester’s remaining
claims for production “as either moot, requests for non-records, or ambiguous and/or
overly broad and therefore unenforceable,” and (3) assessing costs to Requester.
        {¶2} Neither party has timely filed written objections to the Report and
Recommendation, as permitted by R.C. 2743.75(F)(2). Pursuant to R.C. 2743.75(F)(2),
if neither party timely objects to a special master’s report and recommendation, then this
Court is required to “promptly issue a final order adopting the report and
recommendation, unless it determines that there is an error of law or other defect
evident on the face of the report and recommendation.”
        {¶3} The Court determines that there is no error of law or other defect evident on
the face of the Special Master’s Report and Recommendation of October 14, 2021. The
Court adopts the Report and Recommendation.                     Judgment is rendered in favor of
Case No. 2021-00262PQ                       -2-                       JUDGMENT ENTRY


Respondent. Court costs are assessed to Requester. The Clerk shall serve upon all
parties notice of this judgment and its date of entry upon the journal.




                                           PATRICK E. SHEERAN
                                           Judge


Filed November 9, 2021
Sent to S.C. Reporter 12/17/21